— In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated July 19, 1978, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. It is well settled that a parole violator is entitled to a prompt parole revocation hearing (Executive Law, § 259-i, subd 3, par [f], cl [i]; People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Good v Hammock, 64 AD2d 1011; People ex rel. Royster v Bombard, 55 AD2d 940). This rule however, is of no assistance to petitioner since the record indicates that it was his fault that the revocation hearing was not promptly held. Suozzi, J. P., Lazer, Cohalan and Martuscello, JJ., concur.